AMENDMENT TO WINNER'S POT POKER LICENSE AGREEMENT
 
This amendment to the License Agreement entered into on January 4, 2008 by and
between Poker Magic, Inc., 130 Lake Street, W., #300, Wayzata, Minnesota 55391,
hereinafter “Licensor,” and Bally’s Park Place, Inc. a New Jersey corporation
d/b/a Bally’s Atlantic City, hereinafter “Licensee,” Park Place & Boardwalk,
Atlantic City, New Jersey 08401, hereinafter “Location,” is entered into as of
the last date appearing below. Licensor and Licensee are collectively referred
to herein as the “Parties” or each singularly referred to as a “Party.”
 
The Parties, having determined that the Game has been approved by the New Jersey
Casino Control Commission and the Trial Period has ended, desire to amend the
License Agreement as follows:
 
Article 3 of the original License Agreement is rescinded and replaced in its
entirety with Article 3 - Payment as follows:
 
Article 3 - Payment:
 
3.01    Licensee hereby acknowledges receipt of one (1) Unit and table sign that
was previously provided by Licensor to Licensee under the License Agreement
prior to this amendment. Licensee may use such Unit up to 7-days per week at
Licensee’s discretion. Licensee shall pay to Licensor a monthly license fee of
$475.00 on the first day of each month beginning on June 1, 2008 and continuing
throughout the term of this License Agreement for the use of such Unit.
 
3.02    Licensor shall provide to Licensee one (1) additional Unit and table
sign, which Licensee shall be permitted to use during the weekend only,
beginning Friday at noon (12 PM) and ending Sunday at midnight (12 AM). Licensee
shall pay to Licensor a monthly license fee of $200.00 on the first day of each
month beginning on June 1, 2008 and continuing throughout the term of this
License Agreement for the use of such Unit; provided, however, that if the
Parties so agree in a future writing signed by both Parties that the Licensee
may use the foregoing Unit more frequently than on the weekend, Licensee shall
pay to Licensor a monthly license fee of $475.00 beginning on the first day of
each month following the Parties’ mutual agreement regarding more frequent use
and continuing throughout the term of this License Agreement for the use of such
Unit.
 
3.03    All payments due under this Article 3 shall be paid by check and sent by
Licensee to the address as follows: Poker Magic, Inc., 130 Lake Street, W.,
#300, Wayzata, Minnesota 55391.
 
3.04    Should Licensee fail to timely make any payment under this Article 3
when due, this License Agreement shall be terminable by Licensor in accordance
with the terms of Article 6.
 
 
 

--------------------------------------------------------------------------------

 
 
3.05    During the term of this License Agreement, the Parties may agreed to
renegotiate the Payment terms. All amendments to this License Agreement must be
in accordance with Article 9.09.
 
The following provision shall be added to Article 4 - General Obligations of
Licensee of the original License Agreement:
 
Article 4 - General Obligations of Licensee
 
4.05    Licensee shall be responsible for all costs of any table layouts or
table signs that may be required as a consequence of ordinary wear and tear or
otherwise to replace the original table layouts and table signs that were
furnished by Licensor to Licensee in connection with the original execution of
this Agreement by the Parties.
 
Except as expressly amended above, the terms and conditions of the original
License Agreement remain in full force and effect.
 
LICENSOR:
 
Poker Magic, Inc.
 
/s/ Douglas M. Polinsky
Douglas M. Polinsky, President
 
Dated: June 26, 2008
LICENSEE:
 
Bally’s Park Place, Inc., a New Jersey Corporation, d/b/a Bally’s Atlantic City
 
/s/ Joe Domenico
Joe Domenico, Senior Vice President and General Manager
 

 
 
 

--------------------------------------------------------------------------------

 
 